Exhibit 10.4(d) 

Two AMENDMENT TO LEASE

 

THIS AMENDMENT TO LEASE is made and entered into as of          May 1,
2016         ,by and between

Crest Development LLC (“Lessor”) and Simulations Plus, Inc. (“Lessee”).

 

WHEREAS, on or about          9/12/05          a Lease was entered into by and
between Lessor and Lessee relating to certain real property commonly known as:
    42505 10th Street West Lancaster, CA 93534     (the “Premises”), and

 

WHEREAS, Lessor and Lessee ☒ have ☐ have not previously amended said Lease, and

 

WHEREAS, the Lessor and Lessee now desire to amend said Lease,

 

NOW, THEREFORE, for payment of TEN DOLLARS and other good and valuable
consideration to Lessor, the receipt and sufficiency of which is hereby
acknowledged, the parties mutually agree to make the following additions and
modifications to the Lease:

 

☒ TERM: The Expiration Date is hereby ☐ advanced ☒ extended to February 2, 2021
    ☐ AGREED USE: The Agreed Use is hereby modified to:  
______________________________________________________________     ☒ BASE RENT
ADJUSTMENT: Monthly Base Rent shall be as follows:    Base rent from 12/31/15
through 2/2/21 to be at fixed at a rate of $25,000 per month. $2000 per month to
be additionally paid toward CAM charges which will be justified by Lessor and
adjusted base upon actual expenses.     ☐ OTHER: With a 90 day notification to
Lessor, Lessee may opt out of the last two years of the lease (2/2/19 through
2/2/21) upon a recapture payment of the 3% annual increases that are herein
being forgived from 12/31/15 through the Lessee's move-out date.

 

This Agreement shall not be construed against the party preparing it, but shall
be construed as if all parties jointly prepared this Agreement and any
uncertainty and ambiguity shall not be interpreted against any one party.

 

All other terms and conditions of this Lease shall remain unchanged and shall
continue in full force and effect except as specifically amended herein.

 

EXECUTED as of the day and year first above written.

 

By Lessor:   By Lessee: Crest Development LLC   Simulations Plus Inc. BY:    /s/
Gary S. Shafer   By:    /s/ Walter Woltosz Name Printed: Gary S. Shafer   Name
Printed: Walter Woltosz Title: Member   Title: CEO       By:     By:    /s/John
Kiensel Name Printed:   Name Printed:John Kiensel Title:   Title: CFO

 

NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 500 N Brand Blvd, Suite
900, Glendale, CA 91203.

Telephone No. (213) 687.8777. Fax No.: (213) 687-8616.



 

 

PAGE 1 OF 1

